Title: From George Washington to Joseph Reed, 23 February 1780
From: Washington, George
To: Reed, Joseph


          
            Sir
            Head Quarters Morris Town 23d Feby 1780
          
          I had last night the honor to receive Your Excellency’s letter of the 16th with the papers you have been pleased to refer to me. There is certainly a good deal of weight in the observations and objections which Colo. Hazen has made, and it were very much to be wished, that the supplies of Cloathing and necessaries in every instance were perfectly equal to the officers & men respectively, throughout the army; but as these from the nature of our present establishment proceed from different sources—I do not know how the inconveniences complained of are to be remedied. It has been the pleasure of Congress by repeated Acts, and by a very recent one, to recommend it to the States to provide for the Officers & men belonging to them in the additional & other Corps, not originally apportioned on them in the same manner they provide for those of their State Lines. This being the case, and as they have no other mode of relief, or at least that I know of, I do not see that it can be objected to in the instance of Major Reed and the other officers who have addressed your Excellency. It can only be considered that they are more fortunate than the rest belonging to their regiment. Nor is this discrimination peculiar to Colo. Hazens Corps. There are many others in the same disagreeable predicament. It holds extensively between the Troops of different Lines; for while the officers & men of some enjoy most necessary comforts—those of others are destitute of any. I return Your Excellency the papers again & have the honor to be with the most perfect respect & esteem Your Excellency’s most obet servt
          
            Go: Washington
          
         